                Case 2:18-cr-00027-RSK ECF No. 135, PageID.387 Filed 03/02/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                    CRIMINAL MINUTE SHEET
USA v.       David W. Madosh                                                           Mag. Judge: Ray Kent

    CASE NUMBER                     DATE                 TIME (begin/end)              PLACE                   INTERPRETER

                                                          3:33 - 3:46 p.m.;
2:18-cr-00027-RSK-3             March 2, 2021                                       Grand Rapids
                                                          4:03 - 4:29 p.m.

APPEARANCES:
Government:                                             Defendant:                                      Counsel Designation:
Paul Lochner                                            Monica Lubiarz-Quigley                          CJA Appointment


          OFFENSE LEVEL                               CHARGING DOCUMENT/COUNTS                            CHARGING DOCUMENT
                                                                                                        Read
                                            SRV/Probation Petition                                      Reading Waived

             TYPE OF HEARING                                    DOCUMENTS                                CHANGE OF PLEA

    First Appearance                                Defendant's Rights                         Guilty Plea to Count(s)
    Arraignment:                                    Waiver of                                  of the
         mute              nolo contendre           Consent to Mag. Judge for
                           guilty                                                              Count(s) to be dismissed at sentencing:
         not guilty
                                                    Other:
    Initial Pretrial Conference
                                                                                               Presentence Report:
    Detention         (waived   )                                                                     Ordered      Waived
    Preliminary    (waived      )                Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                               Report & Recommendation
                                                                                                   No Written Plea Agreement
✔   Revocation/SRV/PV                               Order of Detention
                                                    Order to file IPTC Statements
    Bond Violation                                                                                   EXPEDITED RESOLUTION
                                                    Bindover Order
    Change of Plea                                  Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                   ✔ Other:
                                                                                                   expedited resolution
    Other:                                       Judgment for Revocation


                   ADDITIONAL INFORMATION                                                         SENTENCING
Hearing held by video conference with parties present in the               Imprisonment: Four (4) months (self-surrender)
courtroom in Marquette, MI.                                                Probation: Revoked.
                                                                           Supervised Release: ---
Defendant pled guilty to Violations 1-2.
                                                                           Fine: $ ---
Probation revoked.
                                                                           Restitution: $---
                                                                           Special Assessment: $ ---
                                                                           Plea Agreement Accepted:           Yes   No
                                                                           Defendant informed of right to appeal:     ✔ Yes           No
                                                                           Counsel informed of obligation to file appeal:   ✔   Yes   No


                  CUSTODY/RELEASE STATUS                                                BOND AMOUNT AND TYPE

                                                                      $

CASE TO BE:                                                          TYPE OF HEARING:

Reporter/Recorder:          Digitally Recorded                       Courtroom Deputy:             S. Carpenter
